Per Curiam.

The respondent has filed a motion to dismiss the appeal for the reason that no record or bill of exceptions has been filed or allowed by the Court of Appeals wherein the cause was originally tried.
*69There being no bill of exceptions exemplifying the facts necessary for a consideration and determination by this court of the issues presented by appellant, the appeal is dismissed. Black et al., Exrs., v. Wolfe, Aud., 141 Ohio St., 465, 48 N. E. (2d), 897; Veres v. Molnar, 146 Ohio St., 16, 63 N. E. (2d), 678.

Appeal dismissed.

Weygandt, C. J., 'Zimmerman, Stewart, Middleton, Taet, Matthias and Hart, JJ., concur.